



EXHIBIT 10.1


Execution Copy


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into as of the 1st day of April, 2017 (“Agreement Date”), by and
between Kevin S. Kim, an individual residing in La Canada, California (
“Executive”), on the one hand, and Hope Bancorp, Inc., a Delaware corporation
(“Parent”) and Bank of Hope, a California state chartered bank (the “Bank”)
(with the Parent and Bank being collectively referred to herein as the
“Company”), on the other hand.
WHEREAS, Executive is serving as the Chief Executive Officer and President of
the Parent and the Bank pursuant to that certain Amended and Restated Employment
Agreement dated July 11, 2014 (“Original Employment Agreement”);
WHEREAS, the Company wishes to continue the employment of Executive as its Chief
Executive Officer and President, and Executive wishes to continue his employment
as the Chief Executive Officer and President of the Company, under the terms and
conditions set forth in this Agreement;
WHEREAS, this Agreement is intended to amend, restate and replace in its
entirety the Original Employment Agreement;
NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree to amend, restate and replace the Original Agreement in its
entirety as follows:
Section 1.    Employment. The Parent and the Bank each hereby employ Executive,
and Executive hereby accepts such employment, under the terms and conditions set
forth herein.
Section 2.    Titles, Positions, Duties and Responsibilities. Executive shall be
employed as the Chief Executive Officer and President of the Parent, and as the
Chief Executive Officer and President of the Bank, and his powers and duties
shall be consistent with such offices and positions. As Chief Executive Officer
of the Company, Executive shall supervise, control and be responsible for all
aspects of the business and affairs of each of the Parent and the Bank, together
with their respective additional subsidiaries.
Section 3.    Reporting Responsibilities. Executive shall report to the Board of
Directors of the Parent (“Parent Board”) with respect to his duties and
responsibilities as Chief Executive Officer and President of the Parent and
shall report to the Board of Directors of the Bank (“Bank Board”) with respect
to his duties and responsibilities as Chief Executive Officer and President of
the Bank.


Section 4.    Time Devoted. Executive shall devote substantially all of his
productive time, ability and attention to, and shall diligently and
conscientiously use his best efforts to further, the Company’s business, and
shall not perform such services for any person other than the Company.
Allocation of Executive’s time among his duties to and office with the Parent
and the Bank, respectively, will be within Executive’s sole discretion, except
as otherwise specifically directed by the Parent Board from time to time.
Notwithstanding the foregoing provisions of this Section 4, Executive may devote
reasonable time to activities other than those required under this Agreement,
including the supervision of his personal investments, and activities involving
professional, charitable, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other organizations, and similar activities, to the extent that such other
activities do not inhibit or prohibit the performance of Executive’s duties
under this Agreement, or conflict in any material way with the business or
interests of the Company; provided, however, that Executive shall not serve on
the board of directors of any business, or hold any other position with any
other for profit business, without the prior written consent of the Parent
Board.
Section 5.    Place of Service. Subject to the need for business travel from
time to time, Executive will be based at the principal executive offices of the
Parent located in the greater Los Angeles metropolitan area.


1





--------------------------------------------------------------------------------





Section 6.    Board Service. Executive is currently serving as a member of the
Parent Board and the Bank Board. The Company will use all reasonable efforts to
cause Executive to be nominated for re-election each time Executive’s term as a
director expires to the Parent Board, while Executive is employed by the Parent,
and to the Bank Board, while Executive is employed by the Bank. Executive agrees
to serve as a member of the Parent Board and the Bank Board, as well as a member
of any committee(s) of the Parent Board and Bank Board to which Executive may be
elected or appointed, without additional compensation or directors’ fees.
Neither the modification of this Agreement (including its termination) nor the
termination of Executive’s employment will adversely impact the term of
Executive’s seats on the Boards.
Section 7.    Term; At-Will Employment.
Section 7.01. Term. Subject to the provisions for termination set forth in this
Agreement, and notwithstanding the Agreement Date, the initial term of
employment under this Agreement shall begin effective as of and on April 1, 2017
(“Commencement Date”) and, unless sooner terminated pursuant to this Agreement,
shall end on March 31, 2022 (the “Initial Term”). Unless a Non-Renewal Notice
(as defined below) is given prior to the end of the Initial Term, as herein
provided, or Executive’s employment is earlier terminated in accordance with the
terms hereof, at the end of the Initial Term and each anniversary thereof, the
period of Executive’s employment under this Agreement shall be automatically
extended for an additional twelve (12) - month period (each a “Renewal Term”);
provided, however that the Term shall not be so extended beyond March 31, 2024.
The Company or Executive may elect to terminate the automatic extension of the
Initial Term or the automatic extension of a Renewal Term by giving written
notice of such election not less than sixty (60) days prior to the end of the
Initial Term or the then current Renewal Term, as applicable (a “Non-Renewal
Notice”). The date on which the term of Executive’s employment under this
Agreement expires or is terminated pursuant to the provisions of this Agreement
(whether by Non-Renewal or otherwise) shall be referred to herein as the
“Termination Date.” The capitalized word “Term” as used herein shall mean the
period beginning on the Commencement Date and ending on the Termination Date.
Section 7.02. At Will Employment. Notwithstanding anything to the contrary which
may be contained in this Agreement, Executive’s employment hereunder is at will,
which means that (a) the Company has the right to terminate Executive’s
employment hereunder at any time, with or without Cause or reason, or for no
reason at all, pursuant to Section 12.04 of this Agreement, and (b) the Company
acknowledges that Executive has the right to terminate Executive’s employment
hereunder at any time, with or without Cause or reason, or for no reason at all,
effective upon at least ninety (90) days prior written notice to the Company,
pursuant to Section 12.06 of this Agreement.
Section 8.    Cash Compensation.
Section 8.01. Annual Base Salary. In consideration of the services rendered by
Executive under this Agreement, the Company shall pay Executive an aggregate
annual base salary (the “Annual Base Salary”) at the initial rate of $840,000
per calendar year, beginning as of the Commencement Date. The Annual Base Salary
shall be paid in such installments and at such times as the Company pays its
regularly salaried executives. The Parent Board will review at least annually
the Annual Base Salary payable to Executive and may, in its sole discretion,
adjust Executive’s rate of compensation. Any such adjustment in Annual Base
Salary shall be and become the “Annual Base Salary” for purposes of this
Agreement from and after the effective date of such adjustment.
Section 8.02. Annual Bonus. Each fiscal year during the Term, Executive shall be
eligible to earn an annual bonus (“Annual Bonus”), with an annual target bonus
opportunity equal to at least seventy-five percent (75%) of Executive’s Annual
Base Salary in effect when the Annual Bonus terms for the year are approved. The
actual Annual Bonus earned may be greater or less than the target Annual Bonus
opportunity, depending on the level of achievement of applicable goals. The
Annual Bonus may be based on individual and/or Company-related performance
objectives, each of which shall be determined in good faith by the Human
Resources and Compensation Committee of the Parent Board (the “Committee”).
Except as otherwise provided in Section 13.01(b), Executive must remain employed
through the last day of the fiscal year to which the Annual Bonus relates, and
must have received at least an “Acceptable” overall rating in his Chief
Executive Officer evaluation for that year, to earn and be entitled to payment
of any Annual Bonus for that year. Each Annual Bonus shall be paid in the year
(not later than March 15th of the year) following the fiscal year to which the
bonus relates.
Section 8.03. Payment. All cash compensation (including, without limitation,
Annual Base Salary and Annual Bonuses) payable to Executive under this Agreement
shall be paid in accordance with all relevant Company policies and directives,
rules and regulations, and accounting policies then in effect from time to time
and shall be subject to all applicable employment and withholding taxes.
Executive shall be responsible for any taxes resulting from a determination that
any portion of any benefits supplied to him under this Agreement may be
reimbursing personal, as well as business expenses.


2





--------------------------------------------------------------------------------





Section 9.     Equity Incentive Awards. Each fiscal year during the Term,
Executive shall be granted equity-based incentive awards (the “Equity Awards”)
under the BBCN Bancorp, Inc. 2016 Incentive Compensation Plan (as may be amended
from time to time, or a successor plan) with an aggregate grant date fair value
equal to at least one-hundred and twenty-five percent (125%) of Executive’s
Annual Base Salary in effect when the awards are granted. Subject to the
foregoing, the form and terms of the Equity Awards will be determined by the
Committee and may contain service-based and/or performance-based vesting
conditions, which shall be determined in good faith by the Committee.
Section 10.     Long-Term Incentive Plan. It is acknowledged that the Company
adopted and implemented the 2008 Long-Term Incentive Plan (“LTIP”) for
Executive. The Company, at its discretion, may adopt and implement a
supplemental executive retirement plan (“SERP”) during the Term for Executive.
Section 11.    Benefits. Except as otherwise provided in this Agreement, in
addition to the compensation, equity incentive awards and, if adopted, SERP
described in Sections 8, 9 and 10 of this Agreement, during the Term Executive
shall be entitled to the following additional benefits:
Section 11.01. Paid Vacation. Executive shall be entitled to four (4) weeks paid
vacation per calendar year, such vacation to extend for such periods and shall
be taken at such intervals as shall be appropriate and consistent with the
proper performance of Executive’s duties hereunder, as determined within
Executive’s discretion. All unused vacation at the end of each calendar year
shall accrue; provided, however, that the maximum amount of unused vacation that
can be accrued shall be six (6) weeks.
Section 11.02. Welfare Benefit Plans. During the Term, Executive and Executive’s
family, as the case may be, shall be eligible for participation in and shall
receive all benefits under welfare benefit plans, practices, policies and
programs provided by the Company to similarly-situated executives of the Company
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other executives of the Company, as long as they are kept in force by the
Company and provided that Executive meets the eligibility requirements of the
respective welfare benefit plans; provided, however, that Executive shall not be
eligible to participate in any severance plan or policy during the Term. Nothing
contained herein shall limit the right of the Company, in its sole and absolute
discretion, to modify, amend or discontinue any of the welfare benefit plans.
Section 11.03. Automobile Benefit. Throughout the Term, Executive shall be
entitled to the exclusive use of a company car of such type and quality as
Company deems reasonable for Executive’s position. Company shall replace such
company car from time to time with new vehicles, such that the company car
provided to Executive shall not be older than 3 (three) years. All expenses of
maintenance, operation, insurance and other like expenses shall be paid by
Company or reimbursed by Company to Executive.
Section 11.04. Reimbursement of Expenses. During the Term, the Company shall
reimburse Executive for all reasonable and necessary expenses actually incurred
by Executive in connection with the business affairs of the Company and the
performance of Executive’s duties hereunder, upon presentation of proper
receipts or other proof of expenditure and subject to compliance with such
limitations and reporting requirements with respect to such expenses as the
Company may establish from time to time. All reimbursements shall be made by the
Company in the ordinary course of business after Executive presents the proper
receipts and other proof of expenditure to the Company; provided that, in any
event, all reimbursements shall be made by the Company not later than fifteen
(15) days after the submission of all required documentation to the Company.
Section 11.05. Club Memberships.
(a)Executive is a member of the California Club (the “Social Club”) and a member
of the Wilshire Country Club (the “Country Club”). The Social Club membership
and the Country Club membership are in the name of Executive.


(b)During the Term, the Company shall reimburse Executive for the monthly
membership fees and monthly dues for the Social Club and the Country Club. In
addition, during the Term the Company shall reimburse Executive for all
reasonable Company business related expenses incurred at the Social Club and the
Country Club, under the provisions of Section 11.04 of this Agreement.
Section 11.06. Other Benefit Plans. During the Term, Executive shall be entitled
to participate in all incentive, savings, retirement and pension plans,
practices, policies and programs applicable generally to other executives of the
Company as determined by the Parent Board and the Bank Board, from time to time,
as long as they are kept in force by the Company and provided that Executive
meets the eligibility requirements of the respective benefit plans. Nothing
contained herein shall limit the right of the Company, in its sole and absolute
discretion, to modify, amend or discontinue any of the benefit plans.


3





--------------------------------------------------------------------------------





Section 12.     Termination. Executive’s employment shall terminate at the end
of the Term or earlier as follows:
Section 12.01. Death. Executive’s employment shall automatically terminate upon
the death of Executive and all rights of Executive and Executive’s heirs,
executors and administrators to compensation and other benefits shall cease,
except (i) to the extent that any dependents are enrolled in benefit plans that
have continuing application or renewability, and (ii) with respect to “Accrued
Benefits” (as this term is defined in Section 13.01(b)).
Section 12.02. Permanent Disability. In the event Executive is determined to be
“Disabled,” the Company shall have the right, to the extent permitted by
applicable law, to terminate Executive’s employment by giving Executive thirty
(30) days advance written notice. For purposes of this Agreement, “Disabled” or
“Disability” shall mean the absence of Executive from Executive’s duties and
responsibilities with the Company, or the failure of Executive to perform a
material portion of Executive’s duties and responsibilities hereunder, on a
full-time basis for more than sixty (60) consecutive days or more than one
hundred and twenty (120) days in any given 365-day period, as a result of
incapacity due to mental or physical illness (from any cause whatsoever) which,
in the written opinion of a physician selected by the Company or its insurers,
renders Executive unable to perform or incapable of performing a material
portion of Executive’s duties and responsibilities hereunder, after giving
effect to the Company providing Executive with reasonable accommodations for
such “Disability”. If, however, Executive or Executive’s legal representative
disputes the written opinion of such physician, then Executive shall be entitled
to obtain a second opinion from a physician of Executive’s choice. Should the
two physicians disagree, the matter will be submitted to a third physician,
mutually chosen by the parties or, if they cannot agree, by the first and second
physician, whose opinion shall control and constitute the determination of
“Disability”. No termination shall occur until there is a final unobjected
determination of Disability.
Section 12.03. By the Company For Cause. The employment of Executive may be
terminated by the Company for Cause (as defined below) at any time by giving
written notice to Executive, which written notice shall specify in reasonable
detail the nature of the facts and circumstances that the Company believes gives
rise to the basis for the “Cause” termination. For purposes hereof, the term
“Cause” shall mean the occurrence of any one or more of the following:
(a)Executive shall have been indicted for, or convicted of, or shall have
pleaded guilty or nolo contendere to, any felony, or any crime (other than a
felony) that involves fraud or other moral turpitude;
(b)Executive shall have failed, neglected or refused, either due to willful
action or inaction or as a result of gross neglect, to substantially, materially
and properly perform Executive’s duties and responsibilities to the Company
under this Agreement (other than as a result of Disability) that, if capable of
being cured, has not been cured within thirty (30) days after written notice is
delivered to Executive by the Parent Board or Bank Board, or a representative
thereof, as applicable, which notice specifies in reasonable detail the manner
in which the Company believes Executive has not substantially performed his
duties and responsibilities and the manner in which a cure may be effected. If
in the good faith determination of the applicable Board, such failure, neglect
or refusal is not capable of being cured, then no such 30-day notice is required
to be given;
(c)Executive shall have failed, neglected or refused, either due to willful
action or inaction or as a result of gross neglect, to carry out, to the extent
of his reasonable control, the reasonable and lawful instructions of the Parent
Board or the Bank Board (other than as a result of Disability), which
instructions are consistent with Executive's position as Chief Executive Officer
and President and Executive’s duties and responsibilities under this Agreement,
which failure, neglect or refusal shall not have been corrected or suitably
supported by Executive within thirty (30) business days following written notice
from the Parent Board or Bank Board, or a representative thereof, as applicable,
of such failure, neglect or refusal;
(d)Executive shall have materially breached any provision of Section 14 or
Section 15 of this Agreement;
(e)Executive shall have committed, or participated in or authorized, any fraud,
embezzlement, misappropriation of funds or other assets, material
misrepresentation (including, without limitation, any material representation of
the information contained in Executive’s resume or application for employment),
breach of fiduciary duty or other act of dishonesty, in either case against or
otherwise involving the Company or its businesses and assets;
(f)Executive shall have engaged in any conduct resulting in a substantial loss
or harm to the Company or substantial damage or harm to the reputation of the
Company, unless the conduct in question was undertaken in good faith on an
informed basis, with due care and with a rational business purpose, and based
upon the honest belief that such conduct was in the best interest of the
Company;
(g)Provided that counsel to the Company or any lawfully convened Board did not
advise or instruct Executive that it was lawful to agree to or participate in
the conduct that is the subject of any such action, Executive shall have been
found liable in any SEC or other civil or criminal securities law action or
received or entered into any cease and desist order with respect to such action
(regardless of whether or not Executive admits or denies liability);


4





--------------------------------------------------------------------------------





(h)Executive (i) obstructs or impedes, (ii) endeavors to influence, obstruct or
impede, or (iii) fails to materially cooperate with, any investigation
authorized by the Parent Board or the Bank Board, or (unless the Parent Board
otherwise directs) any governmental or self-regulatory entity (an
“Investigation”); provided, however, that Executive’s failure to waive the
attorney-client privilege relating to communications with Executive’s own
attorney or with Company counsel in connection with an Investigation shall not
constitute “Cause” hereunder;
(i)Executive removes, conceals, destroys, purposely withholds, alters or by any
other means falsifies any material that is requested in connection with an
Investigation;
(j)Executive is disqualified, barred, ordered or otherwise required by any
governmental or self-regulatory authority from serving as an officer or director
of the Company or Executive loses any governmental or self-regulatory license
that is reasonably necessary for Executive to perform Executive’s duties and
responsibilities to the Company under this Agreement, if the disqualification,
bar or loss continues for more than thirty (30) days. While any
disqualification, bar or loss continues during Executive’s employment, Executive
will serve in the capacity contemplated by this Agreement to whatever extent
legally permissible and, if such employment is not permissible, Executive will
be placed on leave (which will be paid to the extent legally permissible); or
(k)Executive violates the Company’s (i) workplace violence policy or (ii)
policies on discrimination, unlawful harassment or substance abuse, provided
that such violation is determined by a competent and thorough internal
investigation of the Company, the written findings of which are presented to
Executive or, upon the disagreement by Executive with the results of the
determination arising from such investigation, the final and non-appealable
order of a court of competent jurisdiction that rules on the alleged violation.
For purposes of this definition of “Cause”, no act or omission by Executive will
be “willful” unless it is made by Executive in bad faith or without a reasonable
belief that Executive’s act or omission was in the best interests of the
Company.
Section 12.04. By the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, or without any other cause or
reason, or for no reason at all, effective thirty (30) days following the
receipt by Executive of written notice of such termination from the Company.
Section 12.05. By Executive for Good Reason.
(a)    Executive may terminate Executive’s employment for Good Reason as set
forth in this Section 12.05(c) following the occurrence of a Good Reason event.
Such notice must provide a reasonably detailed explanation of the Good Reason.
For this purpose, the term “Good Reason” shall mean: (i) any reduction in Annual
Base Salary (ii) any material reduction or lessening in scope of Executive’s
authority, duties or responsibilities as initially or customarily afforded to
the positions held by Executive, orally, in writing or by custom and practice;
(iii) the relocation by the Company of Executive's primary place of employment
with the Company to a location outside of the Los Angeles metropolitan area;
(iv) any requirement that Executive report to another officer or employee
instead of reporting directly to the Parent Board and the Bank Board; or (v) any
other action or inaction that constitutes a material breach or material abuse of
discretion by the Company of its duties and obligations under this Agreement.
(a)The events described in Section 12.05(a)(i) through (v) above shall
constitute Good Reason only if: (i) Executive gives the Company written notice
of Executive’s intention to terminate for Good Reason, which written notice
shall specify in reasonable detail the nature of the events, facts and
circumstances giving rise to such Good Reason, within thirty (30) days following
the later of the occurrence of such events, facts or circumstances or
Executive’s first awareness of such events, facts or circumstances; and (ii) the
Company fails to cure such events, facts or circumstances so as to remove such
Good Reason within thirty (30) days after receipt of such written notice from
Executive.
(b)Executive may terminate Executive’s employment for the Good Reason specified
in the written notice referred to in Section 12.05(b)(i) above, if (i) the
Company has failed to cure such events, facts or circumstances so as to remove
such Good Reason within the 30-day cure period referred to in Section
12.05(b)(ii) above and (ii) Executive gives the Company written notice of such
termination (and terminates employment) within thirty (30) days after the
expiration of the 30-day cure period referred to in Section 12.05(b)(ii) above.
Section 12.06. By Executive Voluntarily. Executive may terminate Executive’s
employment at any time without Good Reason or without any other cause or reason,
or for no reason at all, effective upon at least ninety (90) days prior written
notice to the Company.


5





--------------------------------------------------------------------------------





Section 13.     Termination Payments, Benefits and Obligations
Section 13.01. Voluntary Termination by Executive without Good Reason,
Termination By Company For Cause, Termination Upon Disability or Death.
(a)Upon any termination of Executive’s employment either (i) voluntarily by
Executive without Good Reason as provided in Section 12.06 or otherwise, (ii) by
the Company for Cause as provided in Section 12.03, (iii) due to the Disability
of Executive as provided in Section 12.02, or (iv) as a result of Executive’s
death pursuant to Section 12.01, all payments, salary and other benefits
hereunder shall cease at the effective date of such termination.
(b)Notwithstanding the foregoing, Executive shall be entitled to receive from
the Company (i) all salary earned or accrued and unpaid through the date
Executive’s employment is terminated, (ii) all Annual Bonuses earned for
calendar years completed prior to the effective date of Executive’s termination
to the extent unpaid, (iii) so long as Executive’s employment hereunder has not
been terminated by the Company for Cause and has not been terminated by the
Executive without Good Reason, a pro-rata portion of the Annual Bonus for the
portion of the year completed up to the Termination Date, which prorated portion
will be based on actual performance through the entire year (calculated as if
Executive had remained employed) and will be paid at the same time it would have
been paid had Executive remained employed, (iv) reimbursement for any and all
monies advanced in connection with Executive’s employment for reasonable and
necessary expenses incurred by Executive through the date Executive’s employment
is terminated, and (v) all other payments and benefits to which Executive may be
entitled under the terms of any applicable compensation arrangement or benefit
plan or program of the Company, including, but not limited to, any earned and
accrued, but unused vacation pay (the foregoing subsections (i)-(v)
collectively, “Accrued Benefits”), except that Accrued Benefits shall not
include any entitlement to severance under any Company severance plan or policy.
Section 13.02. Termination by the Company without Cause or by Executive with
Good Reason Before a Change in Control. If Executive’s employment is terminated
by the Company without Cause (and not due to Executive’s Disability), or by
Executive with Good Reason, and such termination is not covered by Section 13.03
below, then Executive shall be entitled to receive the following amounts and
benefits, as Executive’s exclusive right and remedy in respect of such
termination:
(a)Executive’s Accrued Benefits;
(b)Severance pay (referred to herein as “Severance”) equal to one and one-half
(1½) times Executive’s then current Annual Base Salary, payable in a lump-sum
within thirty (30) days after the Termination Date;
(c)All of Executive’s outstanding equity-based awards that are unvested as of
the effective date of such termination of employment referred to in this Section
13.02, shall automatically become fully vested as of the date of such
termination of employment; provided, however, that, to the extent an Award, not
including stock options or stock appreciation rights, is intended to qualify as
performance-based compensation for purposes of Internal Revenue Code Section
162(m), such award shall remain subject to applicable performance conditions and
will vest only to the extent the performance conditions of the Award or portions
thereof are satisfied; and
(d)If Company has adopted a SERP for Executive, all amounts and other benefits
to be provided to Executive under the SERP that (i) have been accrued as of the
date immediately preceding the effective date of such termination of employment,
(ii) are subject only to time-based vesting requirements as of the day
immediately preceding the effective date of such termination of employment, and
(iii) are unvested as of the day immediately preceding the effective date of
such termination of employment referred to in this Section 13.02, shall
automatically become fully vested as of the date of such termination of
employment.
(e)Notwithstanding any other provision of this Agreement to the contrary, any
payments made to Executive pursuant to this Agreement, or otherwise, are subject
to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and any
regulations promulgated thereunder, including 12 C.F.R. Part 359.
Section 13.03. Termination by the Company without Cause or by Executive with
Good Reason After a Change in Control. If Executive’s employment is terminated
by the Company without Cause (and not due to Executive’s Disability), or by
Executive with Good Reason, after a “Change in Control” (as defined in Exhibit B
annexed to this Agreement) and prior to the first anniversary of such Change in
Control, then Executive shall be entitled to receive the amounts and benefits
set forth in Section 13.02, except that the Severance amount shall be equal to
two and one-half (2½) times Executive’s then current Annual Base Salary.
Section 13.04. Termination by Non-Renewal Notice. If Executive’s employment is
terminated by the Company or by Executive pursuant to a Non-Renewal Notice, then
Executive shall be entitled to receive the Accrued Benefits, as Executive’s
exclusive right and remedy in respect of such termination.


6





--------------------------------------------------------------------------------





Section 13.05. Release Agreement. All payments under this Section 13 (other than
Accrued Benefits) are conditioned on Executive executing a Release Agreement in
the form attached hereto as Exhibit A (the “Release Agreement”) (which Release
Agreement may be updated by the Company from time to time but only to reflect
changes in applicable law from and after the date of this Agreement) within
twenty one (21) days following the Termination Date (or forty-five (45) days
following the Termination Date if Executive’s termination is part of a group
termination as set forth in 29 U.S.C. §626(f)(1)(F)(ii)), and not revoking any
of his obligations under the Release Agreement within any applicable revocation
period (the “Release Expiration Date”). For the avoidance of doubt, and
notwithstanding anything to the contrary contained herein, in the event (i) the
Release Agreement is not executed by Executive within twenty-one (21) or
forty-five (45) days of the Termination Date, as the case may be, or (ii) is
executed by Executive within such applicable period but is revoked within any
applicable revocation period, Executive shall forfeit the right to any payments
and benefits under this Section 13 (other than Accrued Benefits and benefits
already vested as of the Termination Date), including, without limitation,
Severance. In any case where the Termination Date and the Release Expiration
Date fall in two separate taxable years, any payments required to be made to
Executive that are conditioned on the Release Agreement and are treated as
“nonqualified deferred compensation” within the meaning of Section 409A (as
defined in Section 19.03) shall be made in the later taxable year.
Section 13.06. Offset. The Company shall be entitled to set off against the
Severance payable to Executive under this Section 13 of this Agreement any
undisputed amounts owed to the Company by Executive; provided, however, that in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” within the meaning of Section 409A (as defined in Section
19.03) be subject to offset by any other amount unless otherwise permitted by
Section 409A. Any of the disputed amounts must be pursued under the provisions
of Section 19.10 herein and may not be unilaterally charged by the Company
against any Severance otherwise due.
Section 13.07. Accrued Benefits. Notwithstanding anything else herein to the
contrary, all Accrued Benefits to which Executive (or Executive’s estate or
beneficiary) is entitled shall be payable in cash or requested wire transfer on
the earlier of the date required for such payment under applicable law or within
thirty (30) days following termination of Executive’s employment, except as
otherwise specifically provided herein, or under the terms of any applicable
policy, plan or program.
Section 13.08. No Other Benefits. Except as specifically provided in this
Section 13, Executive shall not be entitled to any other compensation, severance
or other employment benefits from the Company or any of its subsidiaries or
affiliates upon the termination of Executive’s employment.
Section 13.09. Survival of Certain Provisions. Provisions of this Agreement
shall survive any termination of employment if so provided herein or if
necessary or desirable to fully accomplish the purposes of such provision,
including, without limitation, the obligations of Executive under Sections 14
and 15 hereof and the obligations of the Company under Section 13 hereof. The
obligation of the Company to make payments to or on behalf of Executive under
Section 13 hereof is expressly conditioned upon Executive’s continued full
performance of his obligations under Sections 14 and 15 hereof.
Section 13.10. Public Statement of Termination. In the event Executive’s
employment terminates for any reason, the Company and Executive, or their
respective representatives, shall negotiate in good faith in an effort to
mutually agree upon a public statement pertaining to Executive’s termination of
employment, and the terms of said statement shall not be subject to subsequent
modification by either party unless required by law; provided, however, that in
the event the Company and Executive are unable in good faith to agree on such a
statement, the Company may make public statements as are necessary to comply
with applicable law.
Section 13.11. Golden Parachute Limitation. Any compensation and benefits
payable or provided (or to be paid or provided) to Executive under this
Agreement or any other agreement, plan or arrangement, including, without
limitation, the compensation and benefits set forth in Section 13 of this
Agreement will be reduced as provided below to avoid the penalties imposed on
“Parachute Payments” (as defined in Section 13.11(a) below) under the Internal
Revenue Code of 1986, as amended.
(a)If the present value of all Executive’s Severance and other payments and
benefits provided under this Agreement or any other agreement, plan or
arrangement is high enough to cause any such payment or benefit to be a
“parachute payment” (as defined in Section 280G(b)(2) of the Internal Revenue
Code of 1986, as amended) (a “Parachute Payment”), then one or more of such
payments and benefits will be reduced by the minimum amount required to prevent
any such payments and benefits from being a Parachute Payment.
(b)If a reduction in the payments or benefits is necessary and none of the
payments or benefits constitute “nonqualified deferred compensation” within the
meaning of Section 409A (as defined in Section 19.03), then the reduction shall
occur in the manner Executive elects in writing. If any such payments or
benefits constitute “nonqualified deferred compensation” within the meaning of
Section 409A (as defined in Section 19.03) or if Executive fails to elect an
order,


7





--------------------------------------------------------------------------------





then the payments and/or benefits to be reduced will be determined in a manner
which has the least economic cost to Executive and, to the extent the economic
cost is equivalent, will be reduced in the inverse order of when payment would
have been made to Executive, until the reduction is achieved.
(c)The determination of whether the present value of all of Executive’s
Severance and other payments and benefits provided by the Company under this
Agreement is high enough to cause any such payment to be a Parachute Payment,
and the amount of the reduction (and, if applicable, the ordering of such
reduction pursuant to the second sentence of Section 13.10(b)) necessary to
prevent the Severance and other payments and benefits under this Agreement from
being such a Parachute Payment, shall be made by an accounting firm selected by
the Parent Board prior to the applicable Change in Control and shall be binding
and conclusive on Executive.
Section 13.12 Resignation from Positions. As of the Termination Date, Executive
shall resign from all positions held with the Company (including as an officer,
trustee, general partner or in any other capacity in which he is serving with
any entity at the request of the Company or by reason of his service for the
Company) other than his director positions on the Parent Board and the Bank
Board.
Section 13.13 Post-Termination Cooperation. From and after the Termination Date,
Executive agrees to cooperate fully with the Company in connection with any
existing or future investigations, claims, litigation, audits or similar actions
involving the Company or its affiliates, whether administrative, civil or
criminal in nature, in which and to the extent the Company deems Executive’s
cooperation necessary. The Company shall pay all reasonable, documented travel
and other expenses incurred by Executive in connection with providing his
cooperation if the expenses and costs are approved in advance in writing by the
Company. Executive also agrees to respond to requests from the Company and its
counsel for information needed to prepare such operational, financial and other
reports, filings and documents that relate to the time period during which
Executive provided services to the Company or to the termination of his
services.
Section 14.     Confidential and Proprietary Information; Non-Disclosure of
Third Party Information.
(a)As a condition of Executive’s employment, Executive will hold all the
Company’s confidential and proprietary information in confidence and will not
disclose, use, copy, publish, summarize, or remove from the premises of the
Company any proprietary or confidential information, except as is necessary to
carry out his assigned responsibilities as a Company employee. “Confidential”
and “Proprietary” Information shall have the meaning described in the Company’s
Code of Ethics and Business Conduct, and shall include, but is not limited to,
all information related to any aspect of the business of the Company that is
either information not known by actual or potential competitors of the Company
or is proprietary information of the Company, whether of a technical nature or
otherwise. Such information includes promotional methods, marketing plans, and
trade secrets, lists of customer names and information or personnel lists of
suppliers, business plans, business opportunities, or financial statements to
the extent not publicly available.
(b)Executive represents, warrants and covenants that Executive shall not
disclose to the Company, or use, or induce the Company to use, any proprietary
information or trade secrets of others at any time, including, but not limited,
to any proprietary information or trade secrets of any former employer, if any.
Executive acknowledges and agrees that any violation of this provision shall be
grounds for Executive’s immediate termination and could subject Executive to
substantial civil liabilities and criminal penalties. Executive further
specifically and expressly acknowledges that no officer or other employee or
representative of the Company has requested or instructed Executive to disclose
or use any such third party proprietary information or trade secrets.
(c)Notwithstanding anything to the contrary in this Agreement, Executive
understands that nothing in this Agreement, including this Section 14, is
intended to prohibit Executive, and Executive is not prohibited, from reporting
possible violations of law to, filing charges with, or making disclosures
protected under the whistleblower provisions of U.S. federal law or regulation,
or participating in investigations of U.S. federal law or regulation by the U.S.
Securities and Exchange Commission, National Labor Relations Board, Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, the U.S. Department of Justice, the U.S. Congress, any U.S.
agency Inspector General or any self-regulatory agencies such as the SEC or
federal, state or local governmental agencies (collectively, “Government
Agencies,” and each a “Government Agency”). Accordingly, Executive does not need
the prior authorization of the Company to make any such reports or disclosures
or otherwise communicate with Government Agencies and is not required to notify
the Company that he has engaged in any such communications or made any such
reports or disclosures. In addition, Executive is hereby notified that 18 U.S.C.
§ 1833(b) states as follows:
“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or


8





--------------------------------------------------------------------------------





investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.”
Accordingly, notwithstanding anything to the contrary in this Agreement,
Executive understands that he has the right to disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law.
Executive understands that he also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Executive understands and
acknowledges that nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 U.S.C. § 1833(b).
Section 15.     Non-Solicitation of Employees. During the period commencing on
the Agreement Date and ending on the first (1st) anniversary of the Termination
Date, Executive shall not, except on behalf of the Company, directly or
indirectly, either alone or with others, solicit or encourage others to solicit
any (i) current employee of the Company or (ii) employee of the Company whose
employment with the Company or its affiliates was or is terminated coincident
with, or within six (6) months prior to or after, the Termination Date, in each
case for the purpose of being employed by, or otherwise provide services to,
Executive or any business, individual, partnership, firm, corporation or other
entity on whose behalf Executive is acting as an agent, representative, employee
or otherwise, or for the purpose of inducing such employee to leave the employ
of the Company.
Section 16.    Remedies. It is specifically understood and agreed that any
breach of the provisions of Sections 14 or 15 of this Agreement is likely to
result in irreparable injury to the Company and that the remedy at law alone
will be an inadequate remedy for such breach, and that in addition to any other
remedy it may have, the Company shall be entitled to enforce the specific
performance of this Agreement by Executive and to seek both temporary and
permanent injunctive relief (to the extent permitted by law) without bond and,
except for the rights under Section 19.10(c) herein, without liability should
such relief be denied, modified or violated. Neither the right to obtain such
relief nor the obtaining of such relief shall be exclusive or preclude the
Company from any other remedy.
Section 17.    Severable Provisions. The provisions of this Agreement are
severable and the invalidity of any one or more provisions shall not affect the
validity of any other provision. In the event that a court of competent
jurisdiction shall determine that any provision of this Agreement or the
application thereof is unenforceable in whole or in part because of the duration
or scope thereof, the parties hereto agree that said court in making such
determination shall have the power to reduce the duration and scope of such
provision to the extent necessary to make it enforceable, and that the Agreement
in its reduced form shall be valid and enforceable to the fullest extent
permitted by law. The parties further agree that, if the court is unwilling to
reduce the duration or edit the scope of such provision, and elects to simply
negate or excise it, the Agreement in its modified state shall continue to be
valid and enforceable as between the parties so long as the negated or excised
portion is not a material part or a material provision of this Agreement.
Section 18.    Notices. All notices required or permitted to be given under this
Agreement, to be effective, shall be in writing and shall be delivered by hand
(deemed accepted on delivery), sent by overnight courier (deemed accepted on the
day following the date evidenced by the carrier of delivery to it) or mailed by
certified mail (deemed accepted five (5) days following the date reflected on
the certificate of mailing), in each case, postage and fees prepaid, as follows:


If to the Company or the Bank, then to:
Hope Bancorp, Inc.
3200 Wilshire Blvd., Suite 1700
Los Angeles, CA 90010
Attention: Legal Department
with copies (which shall not constitute notice) to:
Morrison & Foerster LLP
707 Wilshire Boulevard, Suite 6000
Los Angeles, California 90017
Attention: Henry M. Fields


9





--------------------------------------------------------------------------------





If to Executive:
595 Meadow Grove Street
La Canada Flintridge, California 91011, or
to his last address set forth on the payroll records of the Company.
With copies (which shall not constitute notice) to:
Blank Rome, LLP
2029 Century Park East
Sixth Floor
Los Angeles, California 90067
Attention: Jeffrey R. Richter
or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 18.
Section 19.    Miscellaneous.
Section 19.01. Amendment. This Agreement may not be amended or revised except by
a writing signed by the parties.
Section 19.02. Assignment and Transfer. The obligations of Executive may not be
delegated and Executive may not, without the Company’s prior written consent
thereto, assign, transfer, convey, pledge, encumber, hypothecate or otherwise
dispose of this Agreement or any interest herein. Any such attempted delegation
or disposition shall be null and void and without effect. The Company and
Executive agree that this Agreement and all of the Company’s rights and
obligations hereunder may be assigned or transferred by the Company to and may
be assumed by and become binding upon and may inure to the benefit of any
affiliate of or successor to the Company. The term “successor” shall mean (with
respect to the Company) any other corporation or other business entity that, by
merger, consolidation, stock purchase, purchase of the assets, or otherwise,
acquires all or a material part of its assets. Any assignment by the Company of
its respective rights or obligations hereunder to any affiliate of or successor
to the Company shall not be a termination of employment for purposes of this
Agreement. Nothing in this Section 19.02 shall obviate the provisions of Exhibit
B regarding Change in Control.
Section 19.03. Section 409A.
(a)To the maximum extent permitted under Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), the Severance and other payments and
benefits payable to Executive under this Agreement are intended to be exempt
from Section 409A in reliance on the “separation pay exception” under Section
1.409A-1(b)(9)(iii) of the Department of Treasury final regulations and/or the
“short-term deferral exception” under Section 1.409A-1(b)(4) of the Department
of Treasury final regulations. To the extent any provision of this Agreement is
ambiguous as to its compliance with Section 409A (or an exemption therefrom),
such provision will be read in such a manner so that all payments hereunder
comply with Section 409A (or an exemption therefrom). The parties hereto
acknowledge and agree that the interpretation of Section 409A and its
application to the terms of this Agreement is uncertain and may be subject to
change as additional guidance and interpretations become available. In no event
shall the Company or an affiliate be liable for any additional tax, interest or
penalty that may be imposed on Executive pursuant to Section 409A or damages for
failing to comply with Section 409A. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to Executive
that would be deemed to constitute “nonqualified deferred compensation” within
the meaning of Section 409A are intended to comply with Section 409A. If,
however, any such benefit or payment is deemed to not comply with Section 409A,
the Company and Executive agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any Severance
payable hereunder) so that either (i) Section 409A will not apply or (ii)
compliance with Section 409A will be achieved.
(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” as defined in
Section 1.409A-1(h) of the Department of Treasury final regulations, including
the default presumptions, and for purposes of any such provision of this
Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service.


10





--------------------------------------------------------------------------------





(c)If any payment, compensation or other benefit provided to Executive in
connection with Executive’s employment termination is determined, in whole or in
part, to constitute “nonqualified deferred compensation” within the meaning of
Section 409A and Executive is a “specified employee” as defined in Section
409A(a)(2)(B)(i), then no portion of such “nonqualified deferred compensation”
shall be paid before the earlier of (i) the first regularly scheduled payroll
date following the sixth (6th) month after the Termination Date or (ii) the
first regularly scheduled payroll date following Executive’s death (the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to Executive during the period between the Termination Date and the New
Payment Date shall be paid to Executive in a lump sum on such New Payment Date.
Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, if applicable, in accordance with the terms of this
Agreement. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to Executive that would
not be required to be delayed if the premiums therefor were paid by Executive,
Executive shall pay the full cost of premiums for such welfare benefits during
the six-month period and the Company shall pay Executive an amount equal to the
amount of such premiums paid by Executive during such six-month period promptly
after its conclusion. It is specifically agreed that the amounts payable under
Section 13.02(b) and 13.03(b) are exempt from Section 409A under the “separation
pay exception” under Section 1.409A-1(b)(9)(iii) and/or the “short-term deferral
exception” under Section 1.409A-1(b)(4) of the Department of Treasury final
regulations and, therefore, are not subject to the six month delay requirement
of this Subsection (c).
(d)All reimbursements for costs and expenses under this Agreement shall be paid
in no event later than the end of the taxable year of Executive following the
taxable year in which Executive incurs such expense. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year, provided, however, that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code of 1986, as
amended, solely because such expenses are subject to a limit related to the
period the arrangement is in effect.
(e)For purposes of Section 409A, Executive’s right to receive any installment
payments, if any, pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.
(f)Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the Termination Date”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
Section 19.04. Recoupment Policy. Executive hereby understands and agrees that
Executive is subject to the Company’s recoupment policy. Under the policy
applicable to the Company’s senior executives as of the Agreement Date, subject
to the discretion and approval of the Parent Board and the Bank Board, as
applicable, the Company may, to the extent permitted by governing law, require
reimbursement or cancellation of any bonus or other incentive compensation,
including stock-based compensation, awarded to Executive where all of the
following factors are present: (a) the award was predicated upon the achievement
of certain financial results that were subsequently the subject of a material
restatement, (b) the Parent Board and the Bank Board, as applicable, determines
that Executive engaged in fraud or intentional misconduct that was a substantial
contributing cause to the need for the restatement, and (c) a lower award would
have been made to Executive based upon the restated financial results. In each
instance, the Company may seek to recover Executive’s entire annual bonus
payment and gain from such incentive or stock-based compensation received by
Executive within the relevant period, plus a reasonable rate of interest.
Section 19.05. Compliance with Safety and Soundness Standards. Notwithstanding
anything contained herein to the contrary, in no event shall the total
compensation paid out upon the departure of Executive to Executive be in excess
of that considered by the Federal Deposit Insurance Corporation, Federal Reserve
Board, or the California Commissioner of Financial Institutions to be safe and
sound at the time of such payment, taking into consideration all applicable
laws, regulations, or other regulatory guidance. Any payments made to Executive,
pursuant to this Agreement or otherwise, are subject to and conditioned upon
compliance with 12 U.S.C. Section 1828(k) and any regulations promulgated
thereunder.
Section 19.06. Waiver of Breach. A waiver by the Company or Executive of any
breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any other or subsequent breach by the other
party. Under no circumstances shall Executive be deemed to have waived any
rights that are non-waivable under applicable law.
Section 19.07. Entire Agreement. This Agreement contain the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
understandings and agreements among the parties, whether written or oral.


11





--------------------------------------------------------------------------------





Section 19.08. Captions. Captions herein have been inserted solely for
convenience of reference and in no way define, limit or describe the scope or
substance of any provision of this Agreement.
Section 19.09. Governing Law. This Agreement shall be construed under and
enforced in accordance with the laws of California.
Section 19.10. Dispute Resolution.
(a)    The parties hereby agree that any controversy or claim arising out of or
relating to this Agreement, including the arbitrability of any controversy or
claim, which cannot be settled by mutual agreement, will be finally settled by
binding arbitration in accordance with the American Arbitration Association
Employment Dispute Resolution Procedures and Rules (“AAA Rules”) as follows: Any
party who is aggrieved will deliver a notice to the other party setting forth
the specific points in dispute. Any points remaining in dispute twenty (20) days
after the giving of such notice may be submitted to arbitration in Los Angeles,
California, to the American Arbitration Association or any other recognized
dispute resolution service provider, upon ten (10) days’ notice to the other
party. The arbitration shall be held and conducted before a single arbitrator
appointed in accordance with the AAA Rules, as such Rules may be amended from
time to time and modified only as herein expressly provided. The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings.
(b)     The decision of the arbitrator on the points in dispute will be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof. The parties agree that this Agreement has been
entered by the parties to rapidly and inexpensively resolve any disputes between
them and that this Agreement will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award.
(c)     As part of the arbitrator’s decision, the arbitration shall also
determine which party is the prevailing party in such arbitration and which
party is the non-prevailing party in such arbitration. The non-prevailing party
in the arbitration shall pay, and if appropriate, reimburse the prevailing party
for all fees and expenses of the arbitrator and the arbitration and all of the
reasonable attorneys’ fees and expenses incurred by the prevailing party in
connection with the arbitration; provided, however, that, if Executive is
determined to be the non-prevailing party, with respect to the fees and expenses
of the arbitrator and the arbitration, Executive shall be required to pay only a
portion of the fees of the arbitrator that is equal to the filing fee Executive
would have paid had Executive filed a lawsuit to resolve the dispute and
Executive’s own attorneys’ fees and expenses, and the Company shall pay the
balance of the fees and expenses of the arbitrator and the arbitration and all
of the attorneys’ fees and expenses incurred by the Company in connection with
the arbitration.
(d)     The parties will keep confidential, and will not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.
(e)    Executive acknowledges that, prior to the signing of this Agreement,
Executive has had a sufficient opportunity to read and has read the AAA Rules.
(f)    Executive acknowledges that this Agreement to submit to arbitration
includes all controversies or claims of any kind (e.g., whether in contract or
in tort, statutory or common law, legal or equitable) now existing or hereafter
arising under any federal, state, local or foreign law, including, but not
limited to, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, the Employee Retirement Income
Security Act, the Family and Medical Leave Act, the Americans With Disabilities
Act, and all similar federal, state and local laws, and Executive hereby waives
all rights thereunder to have a judicial tribunal or a jury determine such
claims.
Section 19.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and shall have the same
effect as if the signatures hereto and thereto were on the same instrument.


12





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
sealed instrument as of the day and year first above written.
Parent:--------------------------------------------------------------Bank:
Hope Bancorp, Inc.------------------------------------------------Bank of Hope
By: /s/ Steven S. Koh ---------------------------------------By: /s/ Steven S.
Koh        
(Signed on April 27, 2017)-------------------------------------(Signed on April
27, 2017)    
Name: Steven S. Koh--------------------------------------------Name: Steven S.
Koh    
Title: Chairman of the Board-----------------------------------Title: Chairman
of the Board    
By: /s/ Dale S. Zuehls ---------------------------------------By: /s/ Dale S.
Zuehls        
(Signed on April 27, 2017)--------------------------------------(Signed on April
27, 2017)    
Name: Dale S. Zuehls--------------------------------------------Name: Dale S.
Zuehls    
Title: Director and Chair of the HRCC------------------------Title: Director and
Chair of the HRCC    
                    
Executive:


/s/ Kevin S. Kim        
Kevin S. Kim (Signed on April 27, 2017)
















13





--------------------------------------------------------------------------------






Exhibit A
Form of Release Agreement3 
This RELEASE AGREEMENT (this “Release Agreement”) is dated as of __, 20__ and is
entered into between Kevin S. Kim ( “Executive”), on the one hand, and Hope
Bancorp, Inc., a Delaware corporation (the “Parent”) and Bank of Hope, a
California state chartered bank (the “Bank”) (with the Parent and Bank being
collectively referred to herein as the “Company”), on the other hand.
WHEREAS, the Company and Executive previously entered into a certain Second
Amended and Restated Employment Agreement dated April 1, 2017 (the “Employment
Agreement”);
WHEREAS, the Executive's employment with the Company has terminated effective
__, 20__; and
WHEREAS, unless otherwise defined in this Release Agreement, all capitalized
terms used in this Release Agreement shall have the meanings set forth in the
Employment Agreement;
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:
1.    General Release by Executive.
(a)Except for the “Excluded Company Obligations” (defined in Section 2 below),
the Executive, on his own behalf and on behalf of his heirs, estate and
beneficiaries, does hereby release and discharge the Company, and in such
capacities, any of its subsidiaries or affiliates, and each past or present
officer, director, agent, employee, shareholder, and insurer of any such
entities, and their respective representatives, attorneys, successors and
assigns (collectively, the “Company Releasees”) from and with respect to any and
all claims, wages, agreements, obligations, demands, actions, and causes of
actions, whether known or unknown, suspected or unsuspected, concealed or hidden
(collectively, the “Claims”), of any kind whatsoever, including, without
limitation, all of the following: (i) any Claims arising out of or in connection
with the Employment Agreement; (ii) any Claims arising out of the Executive’s
employment or other service with the Company or any of its subsidiaries or
affiliates; (iii) any Claims arising out of or in connection with the
termination of Executive’s employment with, or his separation from, the Company
or any of its subsidiaries or affiliates; (iv) any Claims for severance pay,
bonus or similar benefit, sick leave, pension, retirement, vacation pay, life
insurance, health or medical insurance or any other fringe benefit; (v) any
Claims for any benefits arising from any ERISA benefit plan, workers’
compensation or disability; (vi) any other Claims arising out of any act
committed or omitted during or after the existence of Executive’s employment or
other service relationship with the Company or any of its subsidiaries or
affiliates, all up through and including the date on which this Release
Agreement is executed by the Executive, including, without limitation, any Claim
arising in tort, contract or violation of applicable law; and (vii) any Claims
under Title VII of the Civil Rights Act of 1964 (“Title VII”); the Civil Rights
Act of 1991; the Civil Rights Acts of 1866 and/or 1871, 42 U.S.C. Section 1981;
the Americans With Disabilities Act of 1990 (“ADA”), 42 U.S.C § 12101 et seq.;
the Family Medical Leave Act, 29 U.S.C. § 2601 et seq.; the California Labor
Code; the California Fair Employment and Housing Act (“FEHA”), Cal. Gov. Code §
12900 et seq.; the Occupational Safety and Health Act (“OSHA”), 29 U.S.C. § 651
et seq. or any other health/safety laws, statutes or regulations; the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.; the
Internal Revenue Code; the California Family Rights Act (“CFRA”), Cal. Gov. Code
§ 12945 et seq.; including any amendments to or regulations promulgated under
these statutes and including the similar laws of any other states, any state
human rights act, or any other applicable federal, state or local employment
statute, law or ordinance, which Executive had, now have, or may have in the
future against each or any of the Company Releasees from the beginning of the
world until and including the Execution Date.
(b)The release set forth in this Section 1 does not prevent Executive from
filing a charge with or participating in an investigation by a governmental
administrative agency; provided, however, that Executive waives any right to
receive any monetary award resulting from such a charge or investigation,
including, without limitation, interest, penalties, fines, and attorneys’ fees.
(c)Executive relinquishes any right to future employment with the Company and
the Company shall have the right to refuse to re-employ Executive, in each case
without liability of Executive or the Company or any of its subsidiaries or
affiliates.


A-1





--------------------------------------------------------------------------------





2.    Excluded Company Obligations. Notwithstanding the provisions of Section 1
above, the Company and Executive acknowledge and agree that the release
contained in Section 1 above does not, and shall not be construed to, release,
discharge, eliminate, restrict or limit any of the following (“Excluded Company
Obligations”):
(a)    the scope of any obligation of the Company to indemnify the Executive for
his acts as an officer or director of Company, in accordance with the charter,
bylaws of the Company, applicable law, the Employment Agreement or any other
agreement,
(b)    the scope of any obligation of the Company to the Executive and his
eligible, participating dependents or beneficiaries under any group welfare
(excluding severance), equity, or retirement plan of the Company in which the
Executive and/or such dependents are participants,
(c)    the rights, if any, of the Executive or any of the Executive’s
affiliates, heirs, estate and beneficiaries, as a holder of any equity or debt
securities of the Company,
(d)the obligations of the Company, and the rights and remedies of the Executive,
under any Award Agreement entered into by the Executive and the Company,
(e)the obligations of the Company to pay and provide, and the right of the
Executive to obtain and receive, and the remedies of the Executive to enforce
such right to obtain and receive, any and all Accrued Benefits and Severance to
which the Executive is entitled under the Employment Agreement,
(f)the duties and obligations of the Company under this Release Agreement, and
the remedies of the Executive in the event the Company fails to perform or
comply with any such duties and obligation, and
(g)the obligation of the Bank on any deposit obligations owing to the Executive.
3.    ADEA Release. Executive also expressly acknowledges and agrees that, in
addition to the general and specific releases set forth in Section 1 above,
Executive is waiving and releasing any and all rights or claims against the
Company Releasees that Executive may have arising under the Age Discrimination
in Employment Act of 1967, as amended (“ADEA”). Executive also expressly
acknowledges and agrees that:
(a)In return for the releases set forth herein, Executive will receive
consideration in addition to that which Executive was already entitled to
receive before entering into this Release Agreement, including, without
limitation, the Severance;
(b)Company has advised Executive to consult with an attorney before signing this
Release Agreement;
(c)Executive has been given twenty-one (21) calendar days to consider this
Release Agreement, or, in the case of a group termination as set forth in 29
U.S.C. §626(f)(1)(F)(ii), forty-five (45) days;
(d)In the case of a group termination as set forth in 29 U.S.C.
§626(f)(1)(F)(ii), Executive has been provided the information required by 29
U.S.C. §626(f)(1)(H);
(e)Executive is informed that Executive has seven (7) days following the date of
execution of this Release Agreement by Executive in which to revoke in writing
the release of claims under ADEA, understanding that this Release Agreement will
not be effective or enforceable until this seven (7)- day revocation period has
expired without Executive having exercised Executive’s right of revocation. If
Executive does exercise Executive’s right to revoke the release of claims under
the ADEA in writing within said seven (7)-day revocation period pursuant to this
Section, then this Release Agreement shall be of no force or effect, and the
Company shall not provide any of the Severance; and
(f)Executive understands that this Release Agreement must be returned to the
Company within twenty-one (21) days, or, in the case of a group termination as
set forth in 29 U.S.C. §626(f)(1)(F)(ii), forty-five (45) days, after it is
received by Executive.


A-2





--------------------------------------------------------------------------------





4.     General Release by the Company. Except for the “Excluded Executive
Obligations” (defined in Section 5 below), the Company, on behalf of the Parent
and the Bank and on behalf of their respective subsidiaries and affiliates, and
their respective successors and assigns, does hereby release and discharge
Executive, together with his representatives, heirs, attorneys, successors and
assigns (together, the “Executive Releasees”), from and with respect to any and
all claims, agreements, obligations, demands, actions, and causes of actions
(collectively, the “Executive Claims”) that the Company has against Executive as
of the date of execution of this Release Agreement by the Company, but in each
case only those Executive Claims against Executive with respect to which the
Company has actual or constructive knowledge, all up through and including the
date on which this Release Agreement is executed by the Company (collectively,
the “Company Known Claims”).
5.    Excluded Executive Obligations. Notwithstanding the provisions of Section
4 above, the Company and the Executive acknowledge and agree that the release
contained in Section 4 above does not, and shall not be construed to, release,
discharge, eliminate, restrict or limit any of the following (“Excluded
Executive Obligations”):
(a)the scope of any obligation of Executive to cooperate in connection with the
Company’s obligation to indemnify Executive for his acts as an officer or
director of Company, in accordance with the charter, bylaws of the Company,
applicable law, the Employment Agreement or any other agreement;
(b)the obligations of Executive, and the rights and remedies of the Company,
under any Award Agreement entered into by Executive and the Company,
(c)the duties and obligations of Executive under the Employment Agreement
arising after the date of execution of this Release Agreement by the Company,
and the remedies of the Company in the event Executive fails to perform or
comply with any such duties and obligations,
(d)the duties and obligations of Executive under this Release Agreement, and the
remedies of the Company in the event Executive fails to perform or comply with
any such duties and obligation,
(e)any claims, actions and causes of action that the Company has or may have
against Executive with respect to which the Company did not have actual or
constructive knowledge prior to the date of execution of this Release Agreement
by the Company; and
(f)the obligations of Executive on any extensions of credit by the Company to
Executive.
6.    Section 1542. The releases set forth in Sections 1, 3 and 4 above shall be
effective as a full and final accord and satisfaction and release of and from
all liabilities, disputes, claims and matters covered under such releases, known
or unknown, suspected or unsuspected. In furtherance of this intention, each of
Executive and Company acknowledges that each has been informed of the provisions
of Section 1542 of the California Civil Code, and each of them does hereby
expressly waive and relinquish all rights and benefits each of them has or may
ever have had under that section, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Having been apprised of Section 1542, each of Executive and Company waives and
relinquishes any right or benefit that each of them may have under Section 1542
of the Civil Code of the State of California. In connection with such waiver and
relinquishment, each of Executive and Company acknowledges that each of them may
hereafter discover claims or facts in addition to or different from those that
each of them now knows or believes to exist with respect to Executive or the
Company, as applicable, or the subject matter of the releases, but that it is
the intention of each of them hereby fully, finally and forever to settle and
release all of the matters, disputes and differences, known and unknown,
suspected or unsuspected, which now exist, may exist, or heretofore have
existed, between each of them, except as otherwise provided in such releases. In
furtherance of this intention, the releases herein shall be and remain in effect
as a full and complete general releases (except as otherwise provided in such
releases) notwithstanding the discovery or existence of any such additional or
different claims or facts.
7.    Absence of Complaints. Executive represents that, except for anonymous
whistleblower complaints filed with the SEC or other similar regulatory
agencies, Executive has not initiated, filed, or caused to be filed any Claims
against any of the Company Releasees. Executive further agrees not to initiate,
file, cause to be filed, or otherwise pursue any Claims, either as an individual
on his own behalf, or as a representative, member or shareholder in a class,
collective or derivative action and further agrees not to encourage any person,
including any current or former employee of the Company Releasees, to file any
kind of Claim


A-3





--------------------------------------------------------------------------------





against the Company Releasees. Executive, however, retains the right to
challenge the validity of the waiver of Executive’s Claims under the ADEA set
forth in Sections 3 of this Release Agreement.
8.    Non-Disparagement. Neither the Executive nor the Company will disparage
the other party, or make any remarks or statements that could reasonably be
construed as disparaging of the other party. The foregoing restriction shall not
prohibit either party, directly or through his or its representatives, from
giving truthful testimony in any legal proceeding pending before any agency or
court of the United States or state government or in any arbitration or other
legal proceedings relating to this Agreement; nor will it prohibit either party
from defending or explaining outside of any such proceeding any violation by the
other party of the foregoing restriction.
9.    Modifications or Alterations by Executive; Amendment; Waivers. This
Release Agreement must be signed and returned to the Company by Executive
without any modification or alteration by Executive. Any modification or
alteration of any terms of this Release Agreement made by Executive when it is
submitted or returned by Executive to the Company shall render this Release
Agreement void in its entirety and this Release Agreement shall be of no force
or effect, and Executive shall not be considered to have executed or delivered
this Release Agreement to the Company or otherwise for any purpose. This Release
Agreement may be modified or amended only by a writing signed by both the
Company and Executive and no waiver of any provision in this Release Agreement
shall be binding on any party unless such waiver is in writing and signed by
such party.
10.    Miscellaneous. This Release Agreement shall be governed by, interpreted
under and enforced, in accordance with the laws of the State of California,
excluding such state’s conflict of laws principles. If any provision of this
Release Agreement or its application is held invalid, the invalidity shall not
affect other provisions or applications of the Release Agreement which can be
given effect without the invalid provisions or application and, therefore, the
provisions of this Release Agreement are declared to be severable. Except as
otherwise specifically provided herein, this Release Agreement constitutes the
entire agreement of the parties with respect to Executive’s employment with and
separation from the Company, and supersedes all prior negotiations and all
agreements, whether written or oral. This Release Agreement is binding on and
enforceable against the heirs, successors and assigns of Executive and the
Company. This Release Agreement is not and shall not be construed as an
indication that the Company or Executive may have engaged in any wrongful
conduct. This Release Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic and facsimile copies of such signed counterparts may be used in
lieu of the originals for any purpose.
11.    Certain Acknowledgments by Executive. Executive has read and understands
this Release Agreement and voluntarily signs it without coercion, acknowledging
that the benefits herein are adequate and the only consideration for this
Release Agreement. Executive confirms that no promise or inducement not
contained in this Release Agreement has been offered or made to cause Executive
to sign this Release Agreement. In addition, Executive acknowledges that
Executive was given twenty-one (21) days or, in the case of a group termination
as set forth in 29 U.S.C. §626(f)(1)(F)(ii), forty-five (45) days, to consider
this Release Agreement. If Executive signs and dates this Release Agreement and
returns it to the Company before the expiration of such twenty-one (21) day
period, or, in the case of a group termination as set forth in 29 U.S.C.
§626(f)(1)(F)(ii), forty-five (45) days, then Executive acknowledges that
Executive voluntarily chose to sign this Release Agreement without regard to
that period. Executive hereby declares under penalty of perjury that all of the
foregoing set forth in this Section is true and correct and acknowledges that
the Company would not enter into this Release Agreement if any of the foregoing
set forth in this Section is not true or correct.
12.    Whistleblower; Defend Trade Secrets Act. Notwithstanding anything to the
contrary in this Release Agreement, Executive understands that nothing in this
Release Agreement is intended to prohibit Executive and Executive is not
prohibited from reporting possible violations of law to, filing charges with,
making disclosures protected under the whistleblower provisions of U.S. federal
law or regulation, or participating in investigations of U.S. federal law or
regulation by the U.S. Securities and Exchange Commission, National Labor
Relations Board, Equal Employment Opportunity Commission, the Occupational
Safety and Health Administration, the U.S. Department of Justice, the U.S.
Congress, any U.S. agency Inspector General or any self-regulatory agencies such
as the SEC or federal, state or local governmental agencies (collectively,
“Government Agencies,” and each a “Government Agency”). Accordingly, Executive
does not need the prior authorization of Employer to make any such reports or
disclosures or otherwise communicate with Government Agencies and is not
required to notify Employer that he has engaged in any such communications or
made any such reports or disclosures. Executive agrees, however, to waive any
right to receive any monetary award resulting from such a report, charge,
disclosure, investigation or proceeding, except that Executive may receive and
fully retain any award from a whistleblower award program administered by a
Government Agency. In addition, Executive is hereby notified that 18 U.S.C. §
1833(b) states as follows:
“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal,


A-4





--------------------------------------------------------------------------------





State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Accordingly, notwithstanding anything to the contrary in this Release Agreement,
Executive understands that he has the right to disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law.
Executive understands that he also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Executive understands and
acknowledges that nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 U.S.C. § 1833(b).
This Release Agreement is executed by the Company and by Executive on the dates
indicated below their signatures below.
Parent:
Hope Bancorp, Inc.
By:_____________________    
Name:__________________    
Title:    ___________________
Date of Signature: __________________
    
Bank:
Bank of Hope
By: ______________________
Name: ___________________    
Title: ____________________    
Date of Signature: __________________





Executive






________________________
Kevin S. Kim
Date of Signature: ___________________
                               
    






A-5





--------------------------------------------------------------------------------






Exhibit B
Definition of Change in Control


A “Change in Control” shall mean any transaction or series of related
transactions as a result of which:
(a)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) or the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (i)
the then outstanding shares of common stock of the Parent (the “Outstanding
Parent Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Parent entitled to vote generally in the election of
directors (the “Outstanding Parent Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Parent,
(ii) any acquisition by the Parent, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Parent or any
corporation controlled by the Parent, or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
paragraph (c) of this definition; or
(b)Individuals who, as of the date hereof, constitute the Parent Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Parent Board; provided, however, that any individual becoming a director of the
Parent subsequent to the date hereof whose election, or nomination for election
by the Parent’s shareholders, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(c)     Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Parent (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Parent Common Stock
and Outstanding Parent Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Parent or all or
substantially all of the Parent’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Parent Common
Stock and Outstanding Parent Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Parent or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Parent Board, providing for such Business
Combination; or
(d)     Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent.
For avoidance of doubt a transaction shall not constitute a Change in Control if
its sole purpose is to change the state or jurisdiction of the Parent’s or the
Bank’s incorporation.




B-1

